The opinion of the Court was drawn up by
Davis, J.
Both of these cases were brought, by appeal, from the Municipal Court of the city of Portland. Though tried separately in this Court, certain questions were reserved on exceptions, which may conveniently be considered together.
*286The complaint prayed for process to search "the store occupied by said Robinson, situated on the northerly side of Eore street, in said Portland, being numbered 197 on said street.” The warrant directed the officer to search the store, &c., giving the same description, except that the number was stated to be 179.
It was proved that Robinson occupied only one store, and that his store was on the northerly side of Eore street, being numbered 197.
The description was sufficient without the number, and was correct. The false demonstration in regard to the number could not injure the defendant, because it could not mislead the officer. The rest of the description was not only sufficient, if it had stood alone; it was sufficient to enable the officer to correct the mistake in regard to the number. So that the whole description of the place to be searched,must be regarded as sufficient. Downing v. Porter, 8 Gray, 539; State v. Bartlett, 47 Maine, 388.
In the case against Robinson, for having the liquors in his possession unlawfully, the exceptions must he overruled, and judgment he entered on the verdict.
The liquors being libelled, they were claimed by Robinson. They were condemned, and he appealed to this Court. He entered his appeal at the next term of the Court for criminal business, where’ it was tried.
Upon the trial, it was contended by his counsel, that the case upon the libel was a civil action, and that the Court for criminal business had no jurisdiction of it.
Though the proceeding against the liquors is in rem, it is of a criminal nature. The gravamen of the charge is, that they were intended for unlawful sale. The libel is but a continuation of proceedings. And the statute itself provides that such appeals "shall be entered as all other appeals in criminal cases.” Sec. 24.
The jury were sworn "well and truly to try the issue between the State and the claimant.”
The process being a.criminal one, the party prosecuting *287is the State. The libel is really in behalf of the State, though the statute form does not require it to be so alleged. Any person claiming the liqnors must make a written statement of the foundation of his claim, denying the allegations in the libel. The issue is between him and the State. The proper oath was administered to the jury.
Among the liquors seized were four baskets of champagne wine, which a witness for the libellant testified to have been, in his opinion, imported; and he further testified that he believed them to be original packages, and that they had never been opened. The jury were instructed that, if they were imported under the revenue laws of the United States, and were original packages, unopened, and the claimant intended to sell them in this State in such packages, and not otherwise, he had shown no right to do so; and that such a sale, upon the evidence in the case, would be in violation of law.
Upon this point, the line of division between the power of the federal government and that of the State, has been settled. Under the power granted by the constitution to regulate commerce with other nations, Congress may authorize a person to import intoxicating liquors, and to sell the same in the original packages. But here the power of Congress ceases, and the jurisdiction of the State begins. Brown v. the State of Maryland, 12 Wheat., 262. No one but the importer himself has the right to sell, except as allowed by the laws of the State; and he can sell only in the original packages. The power of the State is plenary to regulate or prohibit all sales, except such as are thus made by the importer himself. Those who purchase from him have no such right to sell. The License Cases, 5 How. 504.
It is not pretended, in the case at bar, that the wine was imported by Robinson. If he claimed the right to sell it on that ground, the burden of proof was on him to show that he was the importer. No evidence on that point was offered. The instructions given to the jury, that he had *288shown no right to sell, were correct; and the exceptions must be overruled.
Tenney, C. J., Rice, Appleton, Goodenow and Walton, JJ., concurred.